DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicant’s amendments/remarks received 1/27/2021, 4/27/2021 and 4/28/2021 are acknowledged.  No claims are amended; no claims are canceled; claims 1-28 are pending; claims 19-25 are withdrawn; claims 1-18 and 26-28 have been examined on the merits.
NOTE: This Office action sets forth new grounds of rejection not necessitated by amendment; hence, the action in NON-FINAL.

Priority
Applicant’s claim for the benefit of foreign application GB1004072.3 under 35 U.S.C. 119 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, GB1004072.3, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, there is no mention of hyaluronic acid in the disclosure of GB1004072.3; hence, the effective filing date for claims 1-18 and 26-28 is the filing date of PCT/IB2011/000684, 3/11/2011.

Claim Objections
Claim 13 is objected to because of the following informalities:  
A space is missing between “any” and “hirudin” in line 1.  Appropriate correction is required.
There is an aberrant space in the middle of EDTA (i.e. “EDT A”) in line 4.    Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6-10 and 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beretta et al., US 8491564, issued 7/23/2013 (Cite A, PTO-892, 8/12/2019; herein “Beretta”) in view of Wadstrom, U.S. Patent 5631011, issued 5/20/1997 (cite B, PTO-892, 8/12/2019; herein “Wadstrom”).
Beretta, teaches medical systems for the preparation of a cell composition of platelet rich plasma (PRP) which separate red blood cells from whole blood and produce platelet rich plasma wherein the PRP is to be used for regenerating tissue in a living organism (Abst.; col. 12, ll. 1-33; col. 13, l. 58 – col. 14, l. 7).  Beretta teaches aspirating a patient’s blood into the primary container which can be a glass tube (col. 5, ll. 24-29) and teaches that the tube is sealed and sterilized with additives in the tube and vacuum plugged which allows for the reception of whole blood while maintaining sterility wherein the tubes comprise pierceable caps through which blood from patients is drawn (col. 5, ll. 45-49; col. 6, ll. 51-57; col. 13, l. 58 – col. 14, l. 7).
Beretta teaches that the container (glass tube) contains anticoagulant which can be 0.1 M sodium citrate (col. 6, ll. 51-57).  Beretta teaches that the container also contains a cell separation medium, which can be a thixotropic gel (col. 10, ll. 3-34), and a low density, high viscosity liquid (LDHV) and teaches embodiments wherein after whole blood from a patient is aspirated into the tube, the tube comprises (from top to bottom): whole blood, anticoagulant, separation medium (i.e. thixotropic gel), and a high viscosity fluid (col. 12, ll. 1-21) which after centrifugation becomes (from top to bottom): the high viscosity fluid, platelet-rich plasma, the separation medium (i.e. thixotropic gel) and (on the bottom) red blood cells (Id.).

Wadstrom teaches a tissue adhesive glue for wound healing (Abst.).  Wadstrom teaches adding hyaluronic acid (HA) or its salts or derivatives as a viscosity enhancing polymer to the fibrinogen-containing component of said glues (col. 3, ll. 52-65; col. 4, ll. 23-29) because the glue comprising the high molecular weight, high viscosity polymer (i.e. HA) provides an advantage over prior art glues whose components have a water-like viscosity which leads to the components running off the application site during surgery or filling lumens, such as blood vessels, which could cause complications (col. 2, ll. 34-55). HA enhances epithelial regeneration, stimulates wound healing and reduces the amount of adhesions formed after surgery (col. 4, ll. 12-20); hence, its inclusion in the fibrinogen component of the fibrin glue is also motivated by the regenerative properties of HA. When HA is added to preparations, there is improved patency following surgical procedures due to an increased viscosity of the preparation provided by HA (Table 1; col. 8, ll. 55-63). It is of note that Wadstrom teaches fibrin glues are prepared from blood plasma (col. 2, ll. 16-21) and teaches adding HA to the fibrinogen component of a commercial preparation of fibrin tissue glue - "Tisseel" (col. 7, ll. 42-61; Example 1, I and II) which is prepared from blood plasma (col. 2, ll. 16-21); hence, Wadstrom clearly teaches adding HA to the fibrinogen component of fibrin glues, 
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the hermetically sealed, sterilized medical system comprising a tube adapted to receive whole blood while maintaining sterility and to be centrifuged for a length of time in order to separate platelet rich plasma from the whole blood introduced into the tube made obvious by Beretta to comprise hyaluronic acid in the hermetically sealed, sterilized tube because the ultimate use of the PRP in Beretta is as the fibrinogen component of a fibrin glue (Abst.) and Wadstrom teaches that the fibrinogen component of fibrin glues performs better when the fibrinogen component comprises a high molecular weight, high viscosity polymer which can be HA; therefore, claims 1-2, and 9-10 are prima facie obvious.
Regarding claims 4 and 6, Beretta teaches that after whole blood from a patient is aspirated into the tube, the tube comprises (from top to bottom): whole blood, anticoagulant, separation medium (i.e. thixotropic gel), and a high viscosity fluid (LDHV) (col. 12, ll. 1-21) which after centrifugation becomes (from top to bottom): LDHV, platelet-rich plasma, the separation medium (i.e. thixotropic gel) and (on the bottom) red blood cells (Id.); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the high viscosity HA to be added under the thixotropic gel as well, which, after centrifugation, the layers would be arranged according to their density (from top to bottom): LDHV, hyaluronic acid solution, platelet-rich plasma, the separation medium (i.e. thixotropic gel) and (on the bottom) red blood cells; therefore, claims 4 and 6 are prima facie obvious.
prima facie obvious.
Regarding claims 8 and 12-13, Beretta teaches that the tube can be a glass tube comprising anticoagulant which can be 0.1 M sodium citrate (col. 6, ll. 51-57); therefore, claims 8 and 12-13 are prima facie obvious.
Regarding claims 7 and 14, the percentage of red blood cells in the platelet rich plasma in the system made obvious by Beretta in view of Wadstrom where whole blood is contacted with anticoagulant and centrifuged on top of a thixotropic gel wherein the red blood cells from the whole blood migrate through the thixotropic gel and pellet on the bottom of the tube would be the same percentage of red blood cells, i.e. reduced by more than 99% compared with whole blood, as in the instantly claimed system when whole blood is contacted with anticoagulant and centrifuged on top of a thixotropic gel wherein the red blood cells from the whole blood migrate through the thixotropic gel and pellet on the bottom of the tube; therefore, claims 7 and 14 are prima facie obvious.
Regarding claims 15-18, the limitations are not drawn to structural or chemical features of the claimed medical system but are instead drawn to characteristics of cell compositions produced by said medical system such as the concentration of platelets, fibrinogen or growth factors in the compositions.  Because these claims do not add any further limitations to the medical system beyond that of instant claim 14, claims 15-18 are prima facie obvious.

Response to Arguments
1/27/2021 have been fully considered but they are not persuasive.  Applicant is thanked for the explanation of the invention on pp. 12-15.  Applicant points to a provided document (2. REGEN LAB MEDICAL DEVICE DESCRIPTIONS) as evidence that the claimed invention does not require a thixotropic gel, arguing that this embodiment is explained at point 2.3 (pp. 12-14).  This is incorrect, section 2.3 states that each of the tubes comprise thixotropic gel (p. 47, ¶2) which is shown in Fig. 32A.  The entire document DOES NOT disclose a tube comprising only anticoagulant and HA.  ALL of the medical systems discussed in the document comprise a separator gel (i.e. thixotropic gel).  The only tubes without a separator gel are accessory collection tubes comprising anticoagulant or nothing at all (Fig. 28).  Hence, the argument that the REGEN LAB document provides support for embodiments lacking a separator gel is thoroughly unpersuasive.
Applicant argues (p. 13, 3rd full ¶; p. 14, 1st full ¶, p. 20, ¶3-4) that it is a surprising finding that “the components in the tube will migrate according to their density during centrifugation”.  It is unpersuasive that the components following the laws of physics and separating according to their density under centrifugation is “surprising”.
Applicant argues (Response, pp. 15-19) against the references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant repeatedly argues (p. 16-17; pp. 19-20) that it would not be obvious to replace the LDVH fluid with hyaluronic acid.  Neither the rejection in the previous Office action nor the rejections set forth in this Office action rely on replacing the LDVH of Beretta with hyaluronic acid; hence, the argument is moot.
Applicant argues that Beretta teaches a method comprising two tubes and two centrifugations, concluding that Beretta teaches away from the claimed invention (p. 17, ¶3).  The argument is moot because the claims are drawn to a device, not a method.
Regarding Waldstrom, Applicant argues (pp. 17-19) that “Waldstrom relates to tissue adhesives, fibrin clot or fibrin sealants, for coating tissues or prosthetic materials (see e.g. col 1, pt paragraph), which has nothing to do with the present invention, where the combination therapeutic product (PRP&HA) is injected into the patient.” (p. 17, ¶4)  This is incorrect - the claimed invention is drawn to a device for preparing PRP.
Applicant argues that the purpose of HA in Waldstrom is different than in the current invention, arguing that the HA in Waldstrom is to modify the viscosity of a solid fibrin clot.  
Firstly, as stated in MPEP 2141(III): ”In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.”
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Secondly, the HA in Waldstrom is to increase the viscosity of the fibrinogen component, which can be plasma, so the components which make the fibrin glue (fibrinogen component and thrombin component which catalyzes the formation of the fibrin clot) do not run off surfaces or into lumens causing complications during surgery; hence, Waldstrom teaches modifying the plasma component’s viscosity not the viscosity of a solid.  The platelet rich plasma produced in Beretta is to be used to produce fibrin glues (see Abst.); hence, the combination of Waldstrom’s teachings drawn to adding HA to plasma compositions for use in fibrin glues is directly applicable to the compositions and medical systems taught by Beretta.
Applicant argues that the HA is added after a fibrin glue is prepared in Waldstrom (pp. 18-19).  This is incorrect.  The HA is added to the plasma component in Waldstrom before it is used in making a fibrin glue.
Waldstrom states that the addition of the viscosity increasing polymer improves the low viscosity problem (running, filling lumens) and promotes wound healing without scar formation or development of adhesions but the adhesive properties of the glue may be lessened (col. 2, l. 66 – col. 3, l. 14) which Applicant misinterprets as Waldstrom saying that addition of HA diminishes the wound healing properties of the composition.

Applicant’s arguments are unpersuasive and the rejection of claims 1-4, 6-10 and 12-18 is maintained with modification for clarity.

Claims 1-5, 8-13, 15-18 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumida et al., US 2005/0170327 (cite A, attached PTO-892; herein “Sumida”) in view of Beretta.
Sumida teaches medical systems for preparing platelet rich plasma (PRP) wherein the PRP has enhanced activity due to comprising a water-soluble polymer (Abst.) wherein hyaluronic acid (HA) is particularly preferable as the water-soluble polymer because HA effects separation of the blood platelets [0098].  Sumida teaches that the produced PRP composition containing the water-soluble polymer which can be HA is for tissue or organ repair in a patient [0031-3].
Sumida teaches that PRP can be prepared by collecting blood into a tube comprising 3.1% sodium citrate, or equivalently 0.1 M sodium citrate (3.1% = 31 g/L x (mole/258.06 g) = 0.1 M) followed by centrifugation.
Sumida is drawn to instruments for preparing the PRP with the polymer [0045] and teaches that the instrument can be a blood collection tube (container used when collecting blood) comprising sodium citrate or ACD and the water-soluble polymer which can be HA [0116-7].  Hence, a person of ordinary skill in the art at the time of the 
Sumida is silent on the sterility, seal and vacuum of the tube, but a person of ordinary skill in the art at the time of invention would have found it obvious to sterilize the blood collection tube containing the anticoagulant and the hyaluronic acid and hermetically seal the tube with a cap under vacuum pressure to aspirate whole blood from a patient in view of the teachings of Beretta.
Beretta teaches medical systems for the preparation of a cell composition of platelet rich plasma (PRP) which separate red blood cells from whole blood and produce platelet rich plasma (Abst.; col. 12, ll. 1-33; col. 13, l. 58 – col. 14, l. 7) which comprises aspirating a patient’s blood into the primary container which can be a glass tube (col. 5, ll. 24-29) and teaches that the tube is sealed and sterilized with additives in the tube and vacuum plugged which allows for the reception of whole blood while maintaining sterility wherein the tubes comprise pierceable caps through which blood from patients is drawn (col. 5, ll. 45-49; col. 6, ll. 51-57; col. 13, l. 58 – col. 14, l. 7) because this would advantageously allow the sample to be manipulated in a manner by which sterility is maintained (col. 9, ll. 24-34).
Beretta teaches that the container (glass tube) contains anticoagulant which can be 0.1 M sodium citrate (col. 6, ll. 51-57) and teaches after whole blood from a patient is aspirated into the tube, the tube is centrifuged (col. 9, ll. 40-45; col. 12, ll. 1-21).
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce the medical system for improved PRP production made obvious by Sumida in view of Beretta wherein the medical system comprises a glass prima facie obvious.
Regarding claims 4-5, 11 and 27, Beretta teaches that the anticoagulant is the topmost layer in the tube before the aspiration in of the patient’s blood (col. 12, ll. 1-21) and Sumida teaches whole blood acquired by blood collection can coagulate; hence, contacting the collected blood with anticoagulant would be a prime priority [0073]; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to have the anticoagulant layer be above the HA layer prior to centrifugation.  During centrifugation the layers would migrate according to their density; thus, the HA would layer on top of the PRP.  The medical system made obvious by Sumida in view of Beretta does not comprise any additives other than anticoagulant and HA.  Hence, the medical system made obvious by Sumida in view of Beretta comprises only anticoagulant and HA wherein the anticoagulant is on top of the HA before centrifugation; therefore, claims 4-5, 11 and 27 are prima facie obvious.
prima facie obvious.
Regarding claims 15-18, the limitations are not drawn to structural or chemical features of the claimed medical system but are instead drawn to characteristics of cell compositions produced by said medical system such as the concentration of platelets, fibrinogen or growth factors in the compositions.  Because these claims do not add any further limitations to the medical system beyond that of instant claim 14, claims 15-18 are prima facie obvious.

Claims 1-5, 8-13, 15-18 and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumida in view of Beretta and Turzi et al., WO 2008/023026 (Foreign Patent Document 2, IDS, 3/11/2019; herein “Turzi”).
The discussion of Sumida and Beretta regarding claims 1-5, 8-13, 15-18 and 26-27 from the rejection above is incorporated herein.
Neither Sumida nor Beretta teach that the cell composition further comprises a cell extract; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the cell composition produced with the medical system made obvious by Beretta in view of Wadstrom to further comprise a cell extract as evidenced by Turzi.
Turzi teaches medical systems for the preparation of cell compositions of platelet rich plasma (Abst.) which can comprise a glass tube comprising 0.1 M sodium citrate (p. 4, ¶5).  Turzi teaches that the resultant cell compositions can further comprise cell prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651